 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9   ANTONIO GUTIERREZ, JR.,                           Case No. 1:20-cv-01130-AWI-EPG (PC)
10                      Plaintiff,                     ORDER SETTING INITIAL
                                                       SCHEDULING CONFERENCE FOR JUNE
11                                                     30, 2021, AT 10:00 A.M.
12          v.                                         ORDER REQUIRING STATEMENTS
                                                       FROM PARTIES REGARDING
13                                                     SCHEDULE AND DISCOVERY
14   M. SANDOVAL,
15                      Defendant(s).
16

17          The Court has screened Plaintiff’s complaint and has ordered the case to proceed. The

18   Court now sets an initial scheduling conference for June 30, 2021, at 10:00 a.m., before

19   Magistrate Judge Erica P. Grosjean. Counsel for the parties shall appear by phone. To join the

20   conference, each party is directed to call the toll-free telephone number (888) 251-2909 and use

21   Access Code 1024453.

22          Additionally, the Court will require each party to submit a statement regarding the

23   schedule and discovery matters.

24          The statements regarding the schedule and discovery shall be filed within thirty days from

25   the date of service of this order. They should be filed with the Court, titled “SCHEDULING

26   AND DISCOVERY STATEMENT,” and include the name of the party filing the statement.

27   They shall address all of the following issues:

28                 i.   A brief summary of the parties’ claims and/or defenses.
                                                     1
 1                   ii.    The name and, if known, the address and telephone number of each witness,

 2                          besides expert witnesses, the party may call at trial.

 3                  iii.    A description by category and location of all documents the party may use at

 4                          trial.

 5                  iv.     Whether any third parties, other than Plaintiff’s institution of confinement, are

 6                          likely to have relevant documents.

 7                   v.     Whether the party intends to use expert witnesses.

 8                  vi.     If a settlement conference has not occurred, when the party will be prepared to

 9                          participate in a settlement conference.

10             Defendant(s)’ Scheduling and Discovery Statement shall also address all of the following

11   issues:

12                 vii.     Whether a third party subpoena directed at Plaintiff’s institution of

13                          confinement will be necessary to obtain relevant documents.

14                 viii.    Whether Defendant(s) intend to challenge the issue of exhaustion and, if so,

15                          when Defendant(s) will be ready to file a motion for summary judgment

16                          regarding the issue of exhaustion.

17                  ix.     Whether witness statements and/or evidence were generated from

18                          investigation(s) related to the event(s) at issue in the complaint, such as an

19                          investigation stemming from the processing of Plaintiff’s grievance(s).1

20                   x.     Whether there are any video recordings or photographs related to the

21                          incident(s) at issue in the complaint, including video recordings and

22                          photographs of Plaintiff taken following the incident(s).

23   \\\

24   \\\

25   \\\

26             1
                See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
     prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
27   record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
     witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
28   preserved.”).
                                                                2
 1          Finally, any party may also include any information that the party believes would assist in

 2   discovery and/or scheduling the case.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    May 24, 2021                               /s/
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
